People ex rel. Lesher v Warden (2020 NY Slip Op 02329)





People v Warden


2020 NY Slip Op 02329


Decided on April 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2020-02947

[*1]The People of the State of New York, ex rel. Adrian Lesher, on behalf of Dwayne Alleyne, petitioner, 
vWarden, Otis Bantum Correctional Center, etc., respondent.


Janet E. Sabel, New York, NY (Adrian Lesher pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Seth M. Lieberman, and Janet L. Gleeson of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Dwayne Alleyne on his own recognizance or for bail reduction upon Kings County Indictment No. 883/13.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The bail determination did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, J.P. , COHEN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court